UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark one) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:September 30, 2014 Or []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-31993 STERLING CONSTRUCTION COMPANY, INC. (Exact name of registrant as specified in its charter) DELAWARE 25-1655321 State or other jurisdiction of incorporation or organization (I.R.S. Employer Identification No.) 1800 Hughes Landing Blvd. The Woodlands, Texas (Address of principal executive office) (Zip Code) Registrant’s telephone number, including area code(281) 214-0800 (Former name, former address and former fiscal year, if changed from last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. [√]Yes[]No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).[√]Yes[]No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [ ] Accelerated filer[√] Non-accelerated filer [ ] Smaller reporting company [ ] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).[]Yes[√]No At October 31, 2014, there were 18,802,779 shares outstanding of the issuer’s common stock, par value $0.01 per share. 1 STERLING CONSTRUCTION COMPANY, INC. QUARTERLY REPORT ON FORM 10-Q TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Item 1.Financial Statements 3 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3.Quantitative and Qualitative Disclosures about Market Risk 28 Item 4.Controls and Procedures 29 PART II. OTHER INFORMATION Item 1.Legal Proceedings 29 Item 1A.Risk Factors 30 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 30 Item 3.Defaults upon Senior Securities 30 Item 4.Mine Safety Disclosures 30 Item 5.Other Information 30 Item 6.Exhibits 31 SIGNATURES 32 2 PART I Item 1.Financial Statements STERLING CONSTRUCTION COMPANY, INC. & SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Amounts in thousands, except share and per share data) September 30, December 31, (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Contracts receivable, including retainage Costs and estimated earnings in excess of billings on uncompleted contracts Inventories Receivables from and equity in construction joint ventures Other current assets Total current assets Property and equipment, net Goodwill Other assets, net Total assets $ $ LIABILITIES AND EQUITY Current liabilities: Accounts payable $ $ Billings in excess of costs and estimated earnings on uncompleted contracts Current maturities of long-term debt Income taxes payable Accrued compensation Current obligation for noncontrolling owners’ interest in subsidiaries and joint ventures - Other current liabilities Total current liabilities Long-term liabilities: Long-term debt, net of current maturities Member’s interest subject to mandatory redemption and undistributed earnings Other long-term liabilities Total long-term liabilities Commitments and contingencies (Note 8) Equity: Sterling stockholders’ equity: Preferred stock, par value $0.01 per share; 1,000,000 shares authorized, none issued - - Common stock, par value $0.01 per share; 28,000,000 shares authorized, 18,802,879 and 16,657,754 shares issued Additional paid in capital Retained deficit ) ) Accumulated other comprehensive income (loss) ) Total Sterling common stockholders’ equity Noncontrolling interests Total equity Total liabilities and equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 STERLING CONSTRUCTION COMPANY, INC. & SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Amounts in thousands, except share and per share data) (Unaudited) Three Months Ended September 30, Nine Months Ended September30, Revenues $ Cost of revenues (180,919 ) (177,576 ) (489,894 ) ) Gross profit (loss) ) General and administrative expenses (9,326 ) (8,176 ) (27,316 ) ) Other operating income (expense), net (603 ) (4 ) Operating income (loss) (1,573 ) ) Gain (loss) on sale of securities - (11 ) - Interest income Interest expense (211 ) (306 ) (766 ) ) Income (loss) before income taxes and earnings attributable to noncontrolling interests (1,671 ) ) Income tax (expense) benefit (546 ) (573 ) Net income (loss) (2,217 ) ) Noncontrolling owners’ interests in earnings of subsidiaries and joint ventures (1,718 ) (2,284 ) (3,238 ) ) Net loss attributable to Sterling common stockholders $ ) $ ) $ ) $ ) Net loss per share attributable to Sterling common stockholders: Basic $ ) $ ) $ ) $ ) Diluted $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding used in computing per share amounts: Basic Diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 4 STERLING CONSTRUCTION COMPANY, INC. & SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (Amounts in thousands) (Unaudited) Nine Months Ended September 30, Net loss attributable to Sterling common stockholders $ ) $ ) Net income attributable to noncontrolling owners’ interests included in equity Net income attributable to noncontrolling owners’ interests included in liabilities - Add /(deduct) other comprehensive income, net of tax: Realized gain from sale of available-for-sale securities - (300 ) Change in unrealized holding loss on available-for-sale securities - (588 ) Realized gain from settlement of derivatives (15 ) (30 ) Change in the effective portion of unrealized gain (loss) in fair market value of derivatives (175 ) 31 Comprehensive income (loss) $ $ ) The accompanying notes are an integral part of these condensed consolidated financial statements. 5 STERLING CONSTRUCTION COMPANY, INC. & SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN EQUITY FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2014 (Amounts in thousands) (Unaudited) STERLING CONSTRUCTION COMPANY, INC. STOCKHOLDERS Common Stock Addi- tional Paid in Retained Accu- mulated Other Compre- hensive Income Noncon- trolling Shares Amount Capital (Deficit) (loss) Interests Total Balance at January 1, 2014 $ $ $ ) $ $ $ Net income (loss) - - - (2,529 ) - Other comprehensive loss - (190 ) - (190 ) Stock issued upon optionexercises 4 - 12 - - - 12 Issuance and amortization of restricted stock 41 - Distribution to owners - (994 ) (994 ) Stock issued in equity offering, net of expenses 21 - - - Other - - (53 ) - - - (53 ) Balance at September 30, 2014 $ $ $ ) $ ) $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 6 STERLING CONSTRUCTION COMPANY, INC. & SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Amounts in thousands) (Unaudited) Nine Months Ended September 30, Cash flows from operating activities: Net loss attributable to Sterling common stockholders $ ) $ ) Plus: Noncontrolling owners’ interests in earnings of subsidiaries and joint ventures Net income (loss) (18,542 ) Adjustments to reconcile net income (loss) to net cash used in operating activities: Depreciation and amortization Gain on disposal of property and equipment (905 ) (765 ) Deferred tax benefit - (10,174 ) Stock-based compensation expense Gain on sale of securities - (472 ) Tax impact from exercise of stock options - 17 Changes in operating assets and liabilities: Contracts receivable (28,057 ) (19,848 ) Costs and estimated earnings in excess of billings on uncompleted contracts (20,061 ) (10,889 ) Receivables from and equity in construction joint ventures (4,503 ) (1,255 ) Income tax receivable (2,714 ) Inventories, deposits and other current assets (9,292 ) Accounts payable Billings in excess of costs and estimated earnings on uncompleted contracts (3,055 ) Accrued compensation and other liabilities Member’s interest subject to mandatory redemption and undistributed earnings (1,152 ) - Net cash used in operating activities (14,118 ) (11,838 ) Cash flows from investing activities: Additions to property and equipment (14,404 ) (11,333 ) Proceeds from sales of property and equipment Purchases of short-term securities, available-for-sale - (1,638 ) Sales of short-term securities, available-for-sale - Net cash provided by (used in) investing activities (9,530 ) Cash flows from financing activities: Cumulative daily drawdowns – Credit Facility Cumulative daily repayments – Credit Facility (211,242 ) (156,376 ) Distributions to noncontrolling interest owners (1,190 ) (3,244 ) Net proceeds from stock issued - Tax impact from exercise of stock options - (17 ) Other (447 ) 74 Net cash provided by (used in) in financing activities (6,765 ) Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosures of cash flow information: Cash paid during the period for interest $ $ Cash paid during the period for income taxes $
